Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 5-7, 10-13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrinath et al (US 20160259789 A1, hereinafter “Shrinath”) in view of Bhandar et al (U.S. 20110313932 A1 hereinafter, “Bhandar”), and further in view of METAXAS et al (WO 2008073962 A1 hereinafter, “METAXAS”).
7.	With respect to claim 1,
Shrinath discloses a method performed by a network-accessible server system, the method comprising:
receiving a query, the query representing a request for information from an expert;
parsing the query to discover text of the query;
determining, by a processor, query attributes by inspecting the text of the query, wherein the query attributes identify a meaning of the query;
determining that an attributes associated with a first expert is within a threshold proximity to any of the query attributes;
assigning the query to the first expert to respond to the query based on determining that the attribute associated with the first expert is within the threshold proximity to any of the query attributes; and
forwarding a response to the query received from an expert device associated with the first expert to a client device associated with a client (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255] e.g. [0064] The response category 238 is an abstract categorization or description for the previous response 236.  The response category 238 can further include the subject matter 214 for the previous instance of the request 202 associated with the previous response 236.  The response category 238 can include the categorization or description for a relationship, a correlation, a pattern, an association, or a combination thereof between the previous response 236 and the previous instance of the request 202. [0065] The response rating 240 is an abstract evaluation of the previous response 236 responding to the previous instance of the request 202.  The response rating 240 can include a value, an assessment, a score, or a combination thereof from the previous instance of the user 204 submitting the previous instance of the request 202, the members 226, the computing system 100, or a combination thereof.  The response rating 240 can be based on an accuracy, a level of enjoyment or appreciation, usefulness, strength of relationship or association to the request 202, or a combination thereof for the previous instance of the request 202. [0067] The member profile 228 can further include an response count 244.  The response count 244 can include a quantity of instances of the previous response 236 provided by corresponding member.  The response count 244 can include a number of individual or independent instances of the previous response 236 satisfying a requirement, such as a specific instance of the response category 238, exceeding a minimum for the response rating 240, satisfying a temporal requirement for the previous delay 242, or a combination thereof. [0078] The expert set 304 can be based on the request profile 210 of FIG. 2 and the member profile 228 of FIG. 2.  For example, the expert set 304 can be based on comparing the subject expertise 246, the regional expertise 248, or a combination thereof with the subject matter 214 of FIG. 2, the regional-association 216 of FIG. 2, the complexity level 220 of FIG. 2, or a combination thereof.  The computing system 100 can use one or more thresholds or ranges predetermined by the computing system 100 to identify the subgrouping of the members 226 as being suitable to generate the expert set 304.  [0081] The matching expert 308 can be determined as one or more of the members 226 based on the user profile 206, the member profile 228, the request profile 210, or a combination thereof.  For example, the matching expert 308 can be determined as the one or more of the members 226 with the subject expertise 246, the regional expertise 248, or a combination thereof matching or exceeding a threshold or the complexity level 220 for the request, the subject matter 214, the regional-association 216, or a combination thereof.  Also for example, the matching expert 308 can be determined as the one or more of the members 226 with the member preference 232 matching or similar to the user preference 210. [0099] The community feedback 324 can be similar to the requester feedback 322 and include an evaluation, an expression, a responsive reliance, or a combination thereof for the matching response 310, the matching expert 308, or a combination thereof.  The community feedback 324 can be from the members 226 instead of the user 204 as in the requester feedback 322.  [0164] Also for example, the member analysis module 502 can track or update information for the response rating 240 of FIG. 2.  The member analysis module 502 can track or update the response rating 240 based on the requester feedback 322 of FIG. 3, the community feedback 324 of FIG. 3, the previous response 236, or a combination thereof. [0166] For example, the member analysis module 502 can determine the response rating 240 based on evaluating the requester feedback 322, the community feedback 324, or a combination thereof.  The member analysis module 502 can calculate a value representing a satisfaction level provided by the previous response 236.  As a more specific example, the member analysis module 502 can use keywords, patterns, scoring or rating system predetermined by the computing system 100, or a combination thereof to evaluate the requester feedback 322, the community feedback 324, or a combination thereof.  [0167] Also for example, the member analysis module 502 can determine the response rating 240 based on combining or averaging the requester feedback 322, the community feedback 324, or a combination thereof.  As a more specific example, the member analysis module 502 can determine the response rating 240 using an evaluated result, a value from the predetermined rating or scoring system, or a combination thereof as an input to an equation predetermined for combining or averaging the information.  [0168] Also for example, the member analysis module 502 can determine the response rating 240 based on the overlap or similarity in the previous response 236 and the corresponding instance of the request 202.  The member analysis module 502 can use keyword matching, the machine-learning mechanism, the pattern recognition, or a combination thereof to determine the overlap or similarity between the previous response 236 and the corresponding instance of the request 202. [0210] The matching module 506 can determine the matching expert 308, the expert set 304, or a combination thereof for the request 202 as the member with the member profile 228 matching the request profile 210.  The matching module 506 can determine the matching expert 308, the expert set 304, or a combination thereof for the request 202 based on regional expertise 248, the subject expertise 246, or a combination thereof based on the location history 234, the previous response 236, the response category 238, the previous delay 242, the requester feedback 322, the community feedback 324, the standardized rating 302, or a combination thereof. [0223] The preference-match module 526 is configured to determine the members 226 similar to the user 204.  The preference-match module 526 can determine the matching expert 308 based on similarities in likes or preferences between the user 204 and the members 226.  The preference-match module 526 can determine the matching expert 308 to include the member with the member preference 232 most similar to or overlapping the user preference 210.  The preference-match module 526 can quantize the level of similarity or overlap, and determine the matching expert 308 to include the member with the member preference 232 matching or overlapping the user preference 210 relative to a predetermined threshold. [0224] The preference-match module 526 can determine the matching expert 308 in sequence with the regional-match module 522, the subject-match module 524, or a combination thereof.  The preference-match module 526 can determine the matching expert 308 based on the preference from within the expert set 304 or without the expert set 304. [0225] For example, the preference-match module 526 can determine the matching expert 308 as one or more of the members within the expert set 304 with the most similarity or overlap with the user 204 based on the member preference 232 and the user preference 210, satisfying the predetermined threshold for the overlap or similarity, or a combination thereof.  The preference-match module 526 can determine the matching expert 308 from within the expert set 304 generated and narrowed using both the regional-match module 522 and the subject-match module 524. [0230] For example, the preference-match module 526 can compare the standardized rating 302 with the member preference 232 for the overall group of the members 226 to verify an overall characterization, commonality, or validity for the standardized rating 302.  The preference-match module 526 can validate the standardized rating 302 using a threshold number of the members 226 include the member preference 232 similar to or overlapping the standardized rating 302, such as represented by another threshold, with the thresholds predetermined by the computing system 100 [as
receiving a query (e.g. request), the query representing a request for information from an expert (e.g. expert);
parsing the query to discover text (e.g. request profile in Fig. 2) of the query;
determining, by a processor, query attributes (e.g. request profile in Fig. 2) by inspecting the text of the query, wherein the query attributes identify a meaning (e.g. subject matter) of the query;
determining that an attributes associated with a first expert is within a threshold (e.g. threshold) proximity (e.g. similarity distance or range) to any of the query attributes;
assigning the query to the first expert to respond to the query based on determining that the attribute associated with the first expert is within the threshold proximity to any of the query attributes; and
forwarding a response (e.g. response) to the query received from an expert device associated with the first expert to a client device associated with a client]).
Although Shrinath substantially teaches the claimed invention, Shrinath does not explicitly indicate
generating an attribute graph that includes a clustering of the query attributes and a plurality of attributes associated with a pool of experts;
determining that an attributes associated with a first expert is within a threshold proximity on the attribute graph to any of the query attributes.
Bhandar teaches the limitations by stating
generating an attribute graph that includes a clustering of the query attributes and a plurality of attributes associated with a pool of experts;
determining that an attributes associated with a first expert is within a threshold proximity on the attribute graph to any of the query attributes;
assigning the query to the first expert to respond to the query based on determining that the attribute associated with the first expert is within the threshold proximity on the attribute graph to any of the query attributes (Bhandar [0035] – [0040], [0059] – [0060] and Figs. 3A-D e.g. [0035] The network shows by the connection 340 that the project manager (people node 304) who created the current project node 302 acted as a subject matter expert (SME) in the project represented by the project node 308. The project node 308 includes additional connections (312, 316, 320, 324) to other nodes (310, 314, 318, 322). That is, project node 308 has another SME connection 312 to a people node 310, representing that the person represented by the people node310 also acted as a subject matter expert in the project represented by the project node 308. The project node 308 is also connected with a work product 314, a security roles presentation (e.g., a chart). [0036] The project node 322 also has a link 334 to another work product node 332, which for example, is shown as workshop checklist. The project node 322 is further connected as shown by the SME link 338 to a subject matter expert represented by the people profile 336. The link326 illustrate that the work product 318 was used in both projects of nodes 322 and 308. [0038] A user may also manually make the connections between the nodes as shown by the link at 344. For instance, the project manager represented by the people node 304 may know that he or she acted as a subject matter expert in the project of node 308and therefore, manually connect the two nodes. In one aspect, a user interface module at the client or web browser may allow the connections to be entered manually. [0039] A user may manually create a connection as shown at link 348 to a person represented by people node, for instance, by using the user's own knowledge, for example, the project manager of the current project was a subject matter expert on project of project node 308 and knew another subject matter expert (represented by people node 310) in that project (project node 308). [0059] Metrics such as centrality and density may be used in identifying the best practice projects whose assets are known for high quality. Also, metrics like closeness and clustering coefficient may be used in relational learning, link prediction, nearest neighbor search, and other, for instance, described with reference to FIG. 1 at 106. [0060] The model-based-ness employed in the present disclosure in one aspect allows the non-human entities, i.e., projects, to be represented in the network, and also allows for more autonomous way of stating the goals of projects and responding to demands of other entities in the network. The model-based-ness also allows exploiting of a richer feature-space to cluster and match entities on the network. This clustering (based on the model provided feature space) may predict networking possibilities [as
generating an attribute graph (e.g. Figs. 3A-D) that includes a clustering (e.g. cluster) of the query attributes (e.g. project profile) and a plurality of attributes associated with a pool of experts (e.g. expert profiles);
determining that an attributes associated with a first expert is within a threshold proximity (e.g. Nearest Neighbor Search (NNS), also known as proximity search, similarity search or closest point search, which is an optimization problem for finding closest points in metric spaces – clustering coefficient) on the attribute graph to any of the query attributes;
assigning the query to the first expert to respond to the query based on determining that the attribute associated with the first expert is within the threshold proximity (e.g. Nearest Neighbor Search (NNS), also known as proximity search, similarity search or closest point search, which is an optimization problem for finding closest points in metric spaces – clustering coefficient) on the attribute graph to any of the query attributes]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Shrinath and Bhandar, to provide benefits, for instance, in terms of cost reduction and quality improvement (Bhandar [0001]). 
Although Shrinath and Bhandar combination substantially teaches the claimed invention, they do not explicitly indicate
a plotting of the query attributes and a plurality of attributes associated with a pool of experts.
METAXAS teaches the limitations by stating
a plotting of the query attributes and a plurality of attributes associated with a pool of experts (METAXAS page 14 line 29 – page 15 line 11, page 16 lines 3-12 e.g. FIGS. 10A-10C illustrate the ME fitting to the multimodal data, to allow for pose angle estimation. ME incorporates pose angles information to cluster the shapes based on similarity between the aligned shapes and generates meaningful clusters that are based on pose variations. The gating network discriminatively classifies the data set into multiple classes. The overlapping sub spaces are learned directly from the clusters. A non-linear test dataset was generated from the inverse mapping x = y +0.3sin(2πy) + e where e is zero mean Gaussian noise. Multiple locally learned linear regressors 130 in FIG. 1OA gave better predictions compared to a single regressor 132 in FIG. 1OA. Shown in FIG. 1OBare five shape clusters 140-148 (projected on 2 principle components), which were obtained from the learned gate distribution using ME. The data set contained right frontal head cluster and left head poses. Shown in FIG. 1OC is a pose angle prediction on a test data set using 5 experts. The plot 160indicates the most probable expert of the experts plots 150-158 shown in the graph. Importantly, the most probable expert plot 160 can switch between the different experts 150-158. As such, the experts predict different ranges of pose angles and fit well locally. The results of iteratively fitting (deforming) ASM shapes using clusters obtained from the Mixture of Experts is shown in FIG. 11. The predicted pose angles are labeled with each iteration frame. FIG. 14 is a graph showing a template matching technique according to the present invention for detecting eye blinking of a subject. Eye blinking can be detected by identifying a feature corresponding to a person's eye (e.g., utilizing an appearance histogram of a region around the eye of a subject), and comparing the feature to learned appearance templates (ROC curves) of open and closed eyes. If the feature matches a closed eye template, blinking can be indicated. The templates can be directly learned for the subject using first few frames of the tracked results. The appearance templates can be obtained by varying the thresholds in the detection algorithm. Detection rates and corresponding false positive rates are graphed in FIG. 14 for eye blinking ROC curves, head nodding ROC curves, and head shaking ROC curves.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Shrinath, Bhandar and METAXAS, to provide benefits, for instance, in terms of cost reduction and quality improvement (Bhandar [0001]). 
8.	With respect to claim 5,
	Shrinath further discloses determining a client attribute based on keywords associated with a client profile (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255]).
METAXAS further discloses plotting the client attribute on the attribute graph, wherein the assigning the query to the first expert is further based on determining that the attribute of the first expert is within a second threshold proximity to the client attribute on the attribute graph (METAXAS page 14 line 29 – page 15 line 11, page 16 lines 3-12).
9.	With respect to claim 6,
	Shrinath further discloses wherein the client attribute is associated with a previous query received from the client device (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255] e.g. the previous instance of the request).
10.	With respect to claim 7,
	Shrinath further discloses wherein the attribute associated with the first expert is identified based on a profile keyword associated with an expert profile of the first expert or a project keyword associated with a previous project performed by the first expert (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255] e.g. profile; keywords, expert)..
11.	With respect to claim 10,
Shrinath further discloses calculating a score for each expert of the pool of experts, wherein calculating the score includes:
determining a distance between a query attribute and a plurality of attributes of the expert to generate a plurality of distances;
assigning a weight to each of the plurality of distances; and
summing the plurality distances adjusted by the weight of each of the plurality of distances (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255]).
12.	With respect to claim 11,
Shrinath further discloses presenting a ranked list of experts on the client device in an order based on the calculated scores (Shrinath [0090] e.g. [0090] The computing system 100 can determine the ranking sequence 318 based on comparing the information or the statuses within initial instance of the response set 316, the members 226 generating the information or the status, or a combination thereof.  The computing system 100 can determine the matching response 310, the matching expert 308, or a combination thereof based on the ranking sequence 318 for the response set 316).
13.	With respect to claim 12,
	Shrinath further discloses
modifying a weight assigned to a distance of the plurality of distances based on historical data relating to previous connections between the client and the plurality of experts (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255]).
14.	With respect to claim 13,
	Shrinath further discloses
determining a response accuracy score of the response by analyzing characteristics of the response and a similarity between the response and the query attributes,
wherein the forwarding the response to the query is based on determining that the response accuracy score exceeds a threshold score (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255]).
15.	Claims 17 and 20 are same as claims 1 and 4 and are rejected for the same reasons as applied hereinabove.
16.	With respect to claim 19,
	METAXAS further discloses (METAXAS page 8 lines 3-12 e.g. Euclidean distance).

17.	Claims 2-4, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shrinath in view of Bhandar and METAXAS, and in view of OGAWA et al (U.S. 20160071162 A1 hereinafter, “OGAWA”).
18.	With respect to claim 2,
	Shrinath further discloses mining a third-party server to identify a first event;
(Shrinath [0023], [0044], [0177] e.g. [0177] Also for example, the regional-analysis module 512 can determine the regional expertise 248 based on contextual information associated with geographic locations relative to each of the members 226 as indicated by the location history 234.  As a more specific example, the regional-analysis module 512 can determine geographic locations or areas with recognizable abstract significance to each of the members 226, such as place of residency, occupation, home town, a location associated with significant events, including a wedding or a birth, a geographic location associated with a family member or a close friend, or a combination thereof.  The regional-analysis module 512 can determine an area surrounding the contextual location and determine the regional expertise 248 to be greater for such areas).
	Although Shrinath, Bhandar and METAXAS combination substantially teaches the claimed invention, they do not explicitly indicate
applying natural language processing to a description associated with the first event by parsing the first event to build a first event parse tree;
comparing the first event parse tree with a repository of known attribute keywords to determine attributes of the first event; and
updating the attribute graph to include the attributes of the first event, wherein a similarity between a first attribute of the first event and a first query attribute is determined by identifying a distance between the first attribute of the first event and the first query attribute plotted on the attribute graph.
OGAWA teaches the limitations by stating
applying natural language processing to a description associated with the first event by parsing the first event to build a first event parse tree;
comparing the first event parse tree with a repository of known attribute keywords to determine attributes of the first event; and
updating the attribute graph to include the attributes of the first event, wherein a similarity between a first attribute of the first event and a first query attribute is determined by identifying a distance between the first attribute of the first event and the first query attribute plotted on the attribute graph (OGAWA [0180], [0183] – [0184], [0227], [0285] – [0290] e.g. [0180] decision trees. [0183] The relationships module 705 can also identify keyword bursts. The popularity of a keyword, or multiple keywords, is plotted as a function of time. The analytics module identifies and marks interesting temporal regions as bursts in the keyword popularity curve. [0184] In an example embodiment, searching for and analysing data, such as one or more text sources and temporally-ordered data objects, includes: providing access to one or more text sources, each text source including one or more temporally-ordered data objects; obtaining or generating a search query based on one or more terms and one or more time intervals; obtaining or generating time data associated with the data objects; identifying one or more data objects based on the search query; and generating one or more popularity curves based on the frequency of data objects corresponding to one or more of the search terms in the one or more time intervals. [0227] hierarchical clustering. [0285] Turning to FIG. 18, shown is a flow diagram of an example embodiment of computer executable instructions associated with different modules including: a computer-implemented user identification module 1801, a pre-processing module 1803, a text processing module 1805, a clustering module 1807, and a segment labelling module 1809. These modules are part of the behavioural segmentation module 707. As illustrated, the user identification module 1801 obtains data relating to a plurality of users U and their associated social networking posts/messages (e.g. Tweets). The user identification module 1801 then extracts a listing of users UT that have social networking posts/messages relating to a pre-defined topic T and provides the listing of users UT as output 1802. [0286] Subsequently, the pre-processing module 1803 is configured to provide a mapping from each user to a plurality of topic listings associated with the respective user at output 1804. [0287] The text processing module 1805 is then configured to receive the listing of topics and associations with each user UT such as to calculate an n-gram probability matrix based on a pre-defined segment size defined at the text processing module 1806. That is, in one aspect, the text processing module 1805 is configured to: for each user (UT), provide each topic broken down into X segments T.sub.i->T.sub.i1, T.sub.i2, T.sub.iX filter overlapping n-grams to define T.sub.i1 . . .T.sub.if n-grams for all users (UT) and output n-gram probability matrix (output 1806) which defines probability for each user and each n-gram amongst all n-grams for all users. An exemplary output 1804 defined as: User 1: {Prob (U.sub.1, T.sub.i1) . . . Prob (U.sub.1, T.sub.if)}; User 2: {Prob(U.sub.2, T.sub.if)} . . . User T-1: {Prob (U.sub.T-1, T.sub.i1), . . . Prob (U.sub.T-1, T.sub.if)}. [0288] The clustering module 1807 thus receives a vector of n-gram TF-IDFs for each user UT. The clustering module 1807 is then configured to map each user UT into one of K clusters (e.g.user 1->C.sub.1; User 2->C.sub.1; . . . User T-1->C.sub.k), as per output 1808. [0289] The segment labelling module 1809 is then configured to provide at output 1810, the labelled segments for each cluster (e.g. C1->#interest 1, #interest2 . . . Ck->#interestk). These labels may also be called topics or keywords. [0290] With respect to the directional receiver module 708, it is appreciated that the active receiver is configured to narrow the scope of data being obtained. It is herein recognized that obtaining large amounts of data and then parsing or filtering through the same can be computationally intensive. It can be desirable to only obtain specific data to avoid downloading and storing large amounts of unnecessary data. A method performed by the directional receiver module 708 is used to help target the obtaining operations of the active receiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Shrinath, Bhandar, METAXAS and OGAWA, to provide benefits, for instance, in terms of cost reduction and quality improvement (Bhandar [0001]). 
19.	With respect to claim 3,
	OGAWA further discloses plotting a geographic location attribute of the first expert on the attribute graph (OGAWA [0180], [0183] – [0184], [0227], [0285] – [0290]).
Shrinath further discloses
comparing a proximity on the attribute graph between the geographic location attribute of the first expert and a geographic location attribute included in the query attributes; and
determining that the geographic location attribute of the first expert and the geographic location attribute included in the query attribute are within the threshold proximity on the attribute graph (Shrinath [0064] – [0067], [0078] – [0081], [0097] – [0100], [0164] – [0168], [0209] – [0210], [0223] – [0230], [0254] – [0255]).
20.	With respect to claim 4,
	METAXAS further discloses
determining a similarity between the attribute associated with the first expert and the first attribute of the first event based on a second distance between the attribute associated with the first expert and the first attribute of the first event as plotted on the attribute graph (METAXAS page 14 line 29 – page 15 line 11, page 16 lines 3-12).
21.	Claim 14 is same as claims 1-2 and is rejected for the same reasons as applied hereinabove.
22.	With respect to claim 15,
	OGAWA further discloses
wherein the first event is a news article, blog post, or social media post (OGAWA [0180], [0183] – [0184], [0227], [0285] – [0290] e.g. social networking posts/messages (e.g. Tweets)).
23.	Claim 18 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

24.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shrinath in view of Bhandar and METAXAS, and in view of Naito et al (U.S. 6993517 B2 hereinafter, “Naito”).
25.	With respect to claim 8,
	Although Shrinath, Bhandar and METAXAS combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the attribute associated with the first expert is identified based on the profile keyword and the project keyword, and wherein the attribute associated with the first expert is identified according to a first weight associated with the profile keyword and a second weight associated with the project keyword.
Naito teaches the limitations by stating
wherein the attribute associated with the first expert is identified based on the profile keyword and the project keyword, and wherein the attribute associated with the first expert is identified according to a first weight associated with the profile keyword and a second weight associated with the project keyword (Naito claim 1 e.g. a weight of the keyword).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Shrinath, Bhandar, METAXAS and Naito, to provide benefits, for instance, in terms of cost reduction and quality improvement (Bhandar [0001]). 
26.	With respect to claim 9,
	Naito further discloses wherein the attribute associated with the first expert is identified based on a ratio between a first number of expert keywords of an expert profile and a second number of project keywords of a project description (Naito e.g. (65) Next, the database retrieval/updating section 33 retrieves a given number of top-ranked question documents having higher similarity Ei and the answer documents associated with these question documents, from the document storage section 11. The database retrieval/updating section 33 also retrieves a cluster or clusters that include the retrieved answer documents from the cluster storage section 12, and retrieves answer documents included in the retrieved cluster(s) from the document storage section 11 again. The database retrieval/updating section 33 then sends the results to the interface section 20 together with the relevant cluster label(s) and document labels. In the above description, the inner product of feature vectors was used for calculation of the similarity of the feature vectors. Alternatively, other methods such as that using the similarity ratio of vectors may be employed).

Allowable Subject Matter
27.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
28.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
29.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 15, 2022